internal_revenue_service number release date index number -------------------------- ----------------------------------------- --------------------------------------- ------------------------ department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-153878-06 date date x y -------------------------------------------------- -------------------------------- ------------------------------------------ --------- ---------------------- this letter responds to a letter dated date submitted on behalf of x country date dear ----- ------------- requesting that the service grant x an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an entity classification election facts and that all of the beneficial interests in x are owned by y x represents that it is a foreign_entity eligible to be treated as a disregarded_entity for federal tax purposes and that it intended to be treated as a disregarded_entity effective date however x inadvertently failed to timely file a form_8832 entity classification election electing to treat x as a disregarded_entity effective date law and analysis corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 a sec_301_7701-3 provides that a business_entity that is not classified as a the information submitted states that x was formed under the laws of country sec_301_9100-1 through provide the standards the sec_301_7701-3 provides that to elect to be classified other than as sec_301_7701-3 provides guidance on the classification of a foreign plr-153878-06 business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code entity for federal_income_tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if the foreign eligible_entity has only one owner it may elect to be treated as a disregarded_entity pursuant to the rules in sec_301_7701-3 provided in sec_301_7701-3 an eligible_entity must file form_8832 with the designated service_center and that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed commissioner will use to determine whether to grant an extension of time to make the election extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclusion conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is sec_301_9100-2 provides the rules governing automatic extensions of time for sec_301_9100-1 provides that the commissioner may grant a reasonable based solely on the information submitted and the representations made we sec_301_9100-3 provides the standards the commissioner will use to except as specifically set forth above no opinion is expressed concerning the plr-153878-06 granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center to elect to be treated as a disregarded_entity effective date a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose federal tax consequences of the facts described above under any other provision of the code provides that it may not be used or cited as precedent being sent to x's authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
